Citation Nr: 0111859	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from December 1952 to 
January 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1999 RO rating decision, which denied service 
connection for hearing loss and tinnitus.

REMAND

The veteran contends that he has hearing loss and tinnitus 
due to exposure to excessively loud noise from heavy 
artillery guns, heavy trucks, and other equipment during 
active duty, as well as during periods of training (active 
duty for training and inactive duty training) in various 
service branches.  

The veteran's claim for service connection for hearing loss 
and tinnitus was denied by the RO on the rationale that the 
claim was not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of the VA with respect to notice to a claimant 
and the duty to assist.  This change in law is applicable to 
all claims filed on or after the date of enactment of the 
law, or filed before the date of enactment and not yet final 
as of that date.  Id.  Because of the change in the law, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board notes that the veteran served on active duty in the 
Marines Corps from December 1952 to January 1955.  He has 
also indicated that he thereafter served in the reserve 
forces of various service branches.  Documents he has 
submitted (e.g., Chronological Statement of Retirement 
Points, from the U.S. Army Reserve Personnel Center), suggest 
that after the veteran's 1952-1955 Marine Corps active duty, 
he was in the Marine Corps Reserve from about 1956 to 1960, 
was in the Coast Guard Reserve from about 1961 to 1964, was 
in the Marine Corps Reserve from about 1964 to 1971, and was 
in the Army Reserve from about 1973 to 1986.  The RO has 
obtained service medical records from the veteran's Marine 
Corps active duty and some of his Marine Corps Reserve 
service, but it has not obtained service medical records from 
Coast Guard Reserve and Army Reserve service.  

Given the veteran's contentions and the VA's duty to assist 
him with his claim, all periods of service should be 
verified, and all service medical records from all reserve 
service should be obtained.     

The RO should also consider any other notice and development 
action indicated by the Veterans Claims Assistance Act of 
2000.

Therefore, the case is REMANDED to the RO for the following 
development: 

1.  The RO should obtain, from the 
appropriate service department office, 
verification of the dates and types of 
all of the veteran's military service in 
the Marine Corps, Coast Guard, and Army, 
including periods of active duty, active 
duty for training, inactive duty 
training, and other reserve service.  

The RO should also obtain all of the 
veteran's service medical records from 
all branches of service (Marine Corps, 
Coast Guard, Army).  This includes 
medical records from all periods of 
active duty, active duty for training, 
inactive duty training, and other reserve 
service.

2.  The RO should ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claim for 
service connection for hearing loss and 
tinnitus. 

3.  Thereafter, the RO should review, on 
the merits, the veteran's claim for 
service connection for hearing loss and 
tinnitus.  If the claim remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


